
	

113 SRES 154 ATS: Calling for free and fair elections in Iran, and for other purposes.
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 154
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Hoeven (for himself,
			 Mr. Blumenthal, Mr. Chambliss, Ms.
			 Collins, Mr. Johanns,
			 Mr. Kirk, Mr.
			 Risch, Mr. Scott,
			 Mr. Graham, Mr.
			 Isakson, Ms. Ayotte,
			 Mr. Grassley, Mr. Portman, Mr.
			 Wicker, Mr. Cornyn,
			 Mr. Blunt, Mr.
			 Thune, Mr. McCain,
			 Mrs. Fischer, Mr. McConnell, Mr.
			 Boozman, Mr. Barrasso,
			 Mr. Coats, Mr.
			 Burr, Mr. Coburn,
			 Mr. Wyden, Mr.
			 Sessions, Mr. Rubio,
			 Mr. Durbin, Mr.
			 Cardin, Mr. Moran,
			 Mr. Nelson, and Mr. Begich) submitted the following resolution;
			 which was referred to the Committee on
			 Foreign Relations
		
		
			June 13, 2013
			Committee discharged; considered, amended, and agreed to
			 with an amended preamble and an amendment to the title
		
		RESOLUTION
		Calling for free and fair elections in
		  Iran, and for other purposes.
	
	
		Whereas democracy, human rights, and civil liberties are
			 universal values and fundamental principles of the foreign policy of the United
			 States;
		Whereas an essential element of democratic self-government
			 is for leaders to be chosen and regularly held accountable through elections
			 that are organized and conducted in a manner that is free, fair, inclusive, and
			 consistent with international standards;
		Whereas governments in which power does not derive from
			 free and fair elections lack democratic legitimacy;
		Whereas elections in Iran are marred by the
			 disqualification of candidates based on their political views, the absence of
			 credible international observers, widespread intimidation and repression of
			 candidates, political parties, and citizens, and systemic electoral fraud and
			 manipulation;
		Whereas elections in Iran consistently involve severe
			 restrictions on freedom of expression, assembly, and association, including
			 censorship, surveillance, disruptions in telecommunications, and the absence of
			 a free media;
		Whereas the current president of Iran came to office
			 through an election on June 12, 2009, that was widely condemned in Iran and
			 throughout the world as neither free nor fair and provoked large-scale peaceful
			 protests throughout Iran;
		Whereas authorities in Iran continue to hold several
			 candidates from the 2009 election under house arrest;
		Whereas the Government of the Islamic Republic of Iran
			 banned more than 2,200 candidates from participating in the March 2, 2012,
			 parliamentary elections and refused to allow domestic or international election
			 observers to oversee those elections;
		Whereas the Government of the Islamic Republic of Iran
			 seeks to prevent the people of Iran from accessing news and information by
			 disrupting access to the Internet, including blocking e-mail and social
			 networking sites, limiting access to foreign news and websites, and developing
			 a national Internet that will facilitate government censorship of news and
			 information, and by jamming international broadcasts such as the Voice of
			 America Persian News Network and Radio Farda, a Persian language broadcast of
			 Radio Free Europe/Radio Liberty;
		Whereas authorities in Iran have announced that a
			 presidential election will be held on June 14, 2013; and
		Whereas the Guardian Council and the Supreme Leader of
			 Iran have blocked numerous candidates from participating in the June 14, 2013,
			 presidential election: Now, therefore be it
		
	
		That the Senate—
			(1)recalls Senate
			 Resolution 386, 112th Congress, agreed to March 5, 2012, which called for free
			 and fair elections in Iran;
			(2)reaffirms the
			 commitment of the United States to democracy, human rights, civil liberties,
			 and the rule of law, including the universal rights of freedom of assembly,
			 freedom of speech, freedom of the press, and freedom of association;
			(3)expresses support
			 for freedom, human rights, civil liberties, and rule of law in Iran, and for
			 elections that are free and fair;
			(4)expresses strong
			 support for the people of Iran in their peaceful calls for a representative and
			 responsive democratic government that respects human rights, civil liberties,
			 and the rule of law;
			(5)condemns the
			 widespread human rights violations of the Government of the Islamic Republic of
			 Iran;
			(6)calls on the
			 Government of the Islamic Republic of Iran to respect freedom of expression and
			 association in Iran by—
				(A)holding elections
			 that are free, fair, and responsive to the people of Iran, including by
			 refraining from disqualifying candidates for political reasons;
				(B)ending arbitrary
			 detention, torture, and other forms of harassment against media professionals,
			 human rights defenders and activists, and opposition figures, and releasing all
			 individuals detained for exercising freedom of the press, assembly,
			 association, and expression;
				(C)lifting
			 legislative restrictions on freedom of the press, assembly, association, and
			 expression; and
				(D)allowing the
			 Internet to remain free and open and allowing domestic and international media
			 to operate freely;
				(7)calls on the
			 Government of the Islamic Republic of Iran to allow international election
			 monitors to be present for the June 14, 2013, election; and
			(8)urges the
			 President of the United States, the Secretary of State, and other world
			 leaders—
				(A)to express
			 support for the rights and freedoms of the people of Iran, including to
			 democratic self-government;
				(B)to engage with
			 the people of Iran and support their efforts to promote human rights and
			 democratic reform, including supporting civil society organizations that
			 promote democracy and governance;
				(C)to support
			 policies and programs that preserve free and open access to the Internet in
			 Iran; and
				(D)to condemn
			 elections that are not free and fair and that do not meet international
			 standards.
				
